PER CURIAM.
This appeal arises from a dispute by both parties to a design-build contract, each party claiming that the other breached the terms of their agreement. The arbitrator found that Archer-Edwards Corporation breached the contract, based on which the arbitrator awarded certain damages to S & J Enterprises of Fort Lauderdale, Inc. The complete arbitration award was subsequently vacated by the lower court at Archer-Edward’s request.
After fully reviewing the arbitration award, we reverse the trial court’s ruling with regard to the issue of liability, but affirm on the issue of damages. The trial court is directed to return the case to the arbitrator to determine the measure of damages and for a complete calculation of such damages.
Affirmed in part, reversed in part, and remanded with instructions.